UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-33476 BENEFICIAL MUTUAL BANCORP, INC. (Exact name of registrant as specified in its charter) United States 56-2480744 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 510 Walnut Street, Philadelphia, Pennsylvania (Address of principal executive offices) (Zip Code) (215) 864-6000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filero Smaller Reporting Company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of May 7, 2010, there were 81,853,553 shares of the registrant’s common stock outstanding.Of such shares outstanding, 45,792,775 were held by Beneficial Savings Bank MHC and 36,060,778 shares were publicly held. BENEFICIAL MUTUAL BANCORP, INC. Table of Contents Page No. Part I.Financial Information Item 1. Financial Statements (unaudited) 1 Unaudited Consolidated Statements of Financial Condition as of March 31, 2010and December 31, 2009 1 Unaudited Consolidated Statements of Operations for the Three Months EndedMarch 31, 2010 and 2009 2 Unaudited Consolidated Statements of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2010 and 2009 3 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 40 Part II.Other Information Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. (Removed and Reserved) 41 Item 5. Other Information 41 Item 6. Exhibits 42 Signatures 43 PART I.FINANCIAL INFORMATION Item 1.Financial Statements BENEFICIAL MUTUAL BANCORP, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Financial Condition (Dollars in thousands, except share amounts) March 31, December 31, ASSETS CASH AND CASH EQUIVALENTS Cash and due from banks $ $ Interest-bearing deposits Total cash and cash equivalents Trading securities INVESTMENT SECURITIES: Available-for-sale (amortized cost of $1,423,888 and $1,260,670 at March 31, 2010 and December 31, 2009, respectively) Held-to-maturity (estimated fair value of $73,591 and $49,853 at March 31, 2010 and December 31,2009, respectively) Federal Home Loan Bank stock, at cost Total investment securities LOANS Allowance for loan losses ) ) Net loans ACCRUED INTEREST RECEIVABLE BANK PREMISES AND EQUIPMENT, Net OTHER ASSETS Goodwill Bank owned life insurance Other intangibles Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Deposits: Non-interest bearing deposits $ $ Interest-bearing deposits Total deposits Borrowed funds Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred Stock - $.01 par value; 100,000,000 shares authorized, none issued or outstanding as of March 31, 2010 and December 31, 2009 - - Common Stock - $.01 par value 300,000,000 shares authorized, 82,264,457 shares issued and 81,853,553 shares outstanding as of March 31, 2010 and December 31, 2009 Additional paid-in capital Unearned common stock held by employee stock ownership plan ) ) Retained earnings (partially restricted) Accumulated other comprehensive income (loss) Treasury Stock at cost, 410,904 shares at March 31, 2010 and December 31, 2009 ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to consolidated financial statements. 1 BENEFICIAL MUTUAL BANCORP, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Operations (Dollars in thousands, except per share amounts) Three Months Ended March 31, INTEREST INCOME Interest and fees on loans $ $ Interest on overnight investments 2 Interest on trading securities 34 - Interest and dividends on investment securities: Taxable Tax-exempt Total interest income INTEREST EXPENSE Interest on deposits: Interest bearing checking accounts Money market and savings deposits Time deposits Total Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses NON-INTEREST INCOME Insurance and advisory commission and fee income Service charges and other income Impairment charge on securities available-for-sale - ) Gains on sale of investment securities available-for-sale Trading securities profits 27 - Total non-interest income NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense Depreciation, amortization and maintenance Marketing expense Intangible amortization expense FDIC Insurance Other Total non-interest expense Income before income taxes Income tax expense NET INCOME $ $ Earnings per share - Basic $ $ Earnings per share - Diluted $ $ Average common shares outstanding - Basic Average common shares outstanding - Diluted See accompanying notes to the unaudited consolidated financial statements. 2 BENEFICIAL MUTUAL BANCORP, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Changes in Stockholders’ Equity (Dollars in thousands, except share amounts) Number of Shares Issued Common Stock Additional Paid in Capital Common Stock held by KSOP Retained Earnings Treasury Stock Accumulated Other Comprehensive Income (Loss) Total Stockholders’ Equity Comprehensive Income BALANCE,JANUARY 1, 2009 $ $ $ ) $ $ - $ ) $ Net Income $ KSOP shares committed to be released ) Stock option expense Restricted stock shares Purchase of treasury stock ) ) Net unrealized gain on AFS securities arising during the year (net of deferred tax of $2,376) Reclassification adjustment for net gains on AFS securities included in net income (net of tax of $997) Reclassification adjustment for other than temporary impairment (net of tax of $430) Pension, other post retirement and postemployment benefit plan adjustments (net of tax of $559) Total other comprehensive income Comprehensive income $ BALANCE, MARCH 31, 2009 $ $ $ ) $ $ ) $ $ BALANCE, JANUARY 1, 2010 $ $ $ ) $ $ ) $ $ Net Income KSOP shares committed to be released ) Stock option expense Restricted stock shares Purchase of treasury stock Net unrealized gain on AFS securities arising during the year (net of deferred tax of $1,881) Reclassification adjustment for net gains on AFS securities included in net income (net of tax of $701) Pension, other post retirement and postemployment benefit plan adjustments (net of tax of $703) Total other comprehensive income Comprehensive income $ BALANCE,MARCH 31, 2010 $ $ $ ) $ $ ) $ $ See accompanying notes to the unaudited consolidated financial statements. 3 BENEFICIAL MUTUAL BANCORP, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Cash Flows (Dollars in thousands) Three Months Ended March 31, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation and amortization Intangible amortization Net gain on sale of investments ) ) Impairment of investments - Accretion of discount on investments ) ) Amortization of premium on investments Deferred income taxes ) ) Net loss from sales of premises and equipment 23 Amortization of KSOP Increase in bank owned life insurance ) ) Stock based compensation expense Purchases of trading securities ) - Sales of trading securities - Changes in assets and liabilities that provided (used) cash: Accrued interest receivable ) ) Accrued interest payable ) ) Income taxes payable Other liabilities ) ) Other assets ) Net cash (used) provided by operating activities ) INVESTING ACTIVITIES: Loans originated or acquired ) ) Principal repayment on loans Purchases of investment securities available for sale ) ) Purchases of investment securities held to maturity ) Net sales in money market fund Proceeds from sales and maturities of investment securities available for sale Proceeds from maturities, calls or repayments of investment securities held to maturity Proceeds from sale of other real estate owned 76 Purchases of premises and equipment ) ) Proceeds from sale of premises and equipment 28 Proceeds from other investing activities 28 - Net cash used in investing activities ) ) FINANCING ACTIVITIES: Net decrease in borrowed funds ) ) Net increase in checking, savings and demand accounts Net decrease in time deposits ) ) Purchase of treasury stock - ) Net cash provided by financing activities NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW Cash payments for interest $ $ Cash payments for income taxes Transfers of loans to other real estate owned - Transfers of bank branches to other real estate owned - See accompanying notes to the unaudited consolidated financial statements. 4 BENEFICIAL MUTUAL BANCORP, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING PRINCIPLES Basis of Presentation The accompanying unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. These financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes thereto contained in the Annual Report on Form 10-K filed by Beneficial Mutual Bancorp, Inc. (the “Company” or “Bancorp”) with the U. S. Securities and Exchange Commission on March 15, 2010.The results for the three-month period ended March 31, 2010 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2010 or any other period. Principles of Consolidation The unaudited interim consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries.Specifically, the financial statements include the accounts of Beneficial Mutual Savings Bank, the Company’s wholly owned subsidiary (“Beneficial Bank” or the “Bank”), and the Bank’s wholly owned subsidiaries.The Bank’s wholly owned subsidiaries are as follows:(i) Beneficial Advisors, LLC, which offers non-deposit investment products and services, (ii) Neumann Corporation, a Delaware corporation formed for the purpose of managing certain investments, (iii) Beneficial Insurance Services, LLC, which provides insurance services to individual and business customers and (iv) BSB Union Corporation, a leasing company.Additionally, the Company has subsidiaries that hold other real estate acquired in foreclosure or transferred from the commercial real estate loan portfolio.All significant intercompany accounts and transactions have been eliminated.The various services and products support each other and are interrelated.Management makes significant operating decisions based upon the analysis of the entire Company and financial performance is evaluated on a company-wide basis.Accordingly, the various financial services and products offered are aggregated into one reportable operating segment:community banking as under guidance in the Financial Accounting Standards Board (the “FASB”) Accounting Standards Codification (“ASC” or “codification”) Topic 720 for Segment Reporting. As a result of guidance issued in June 2009 on FASB ASC Topic 810 regarding consolidation of variable interest entities, beginning January 1, 2010 the Company deconsolidated two variable interest entities previously consolidated.The impact of this deconsolidation reduced premises and equipment by $14.1 million, increased other assets by $9.1 million and decreased liabilities by $5.0 million.There was no net impact on the Consolidated Statement of Operations. Use of Estimates in the Preparation of Financial Statements These unaudited interim consolidated financial statements are prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”).The preparation of the consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period.Actual results could differ from those estimates.Significant estimates include the allowance for loan losses, goodwill, other intangible assets and income taxes. 5 FASB Accounting Standards Codification In June 2009, the FASB confirmed that FASB ASC would become the single official source of GAAP (other than guidance issued by the SEC), superseding all other accounting literature except that issued by the SEC.All other literature is considered non-authoritative.The FASB ASC is effective for interim and annual periods ending on or after September 15, 2009.Therefore, we have changed the way specific accounting standards are referenced in our unaudited interim consolidated financial statements. NOTE 2 – NATURE OF OPERATIONS The Company is a federally chartered stock holding company and owns 100% of the outstanding common stock of the Bank, a Pennsylvania chartered stock savings bank.On July 13, 2007, the Company completed its initial minority public offering and acquisition of FMS Financial Corporation and its wholly owned subsidiary, Farmers & Mechanics Bank, which was merged with and into the Bank.Following the consummation of the merger and public offering, the Company had a total of 82,264,457 shares of common stock, par value $.01 per share, issued and outstanding, of which 36,471,682 were held publicly and 45,792,775 were held by Beneficial Savings Bank MHC (the “MHC”), the Company’s parent mutual holding company.In the event the Company pays dividends to its stockholders, it will also be required to pay dividends to the MHC, unless the MHC receives regulatory approval to waive the receipt of dividends.The Company is authorized to issue a total of four hundred million shares, of which three hundred million shares shall be common stock, par value $0.01 per share, and of which one hundred million shares shall be preferred stock, par value $0.01 per share.Each share of the Company’s common stock has the same relative rights as, and is identical in all respects with, each other share of common stock. The Bank offers a variety of consumer and commercial banking services to individuals, businesses, and nonprofit organizations through 68 offices throughout the Philadelphia and Southern New Jersey area.The Bank is supervised and regulated by the Pennsylvania Department of Banking and the Federal Deposit Insurance Corporation (the “FDIC”). The Office of Thrift Supervision (the “OTS”) regulates the Company and the MHC.The Bank’s customer deposits are insured up to applicable legal limits by the Deposit Insurance Fund of the FDIC.Insurance services are offered through Beneficial Insurance Services, LLC and wealth management services are offered through Beneficial Advisors, LLC, both wholly owned subsidiaries of the Bank. NOTE 3 – EARNINGS PER SHARE The following table presents a calculation of basic and diluted earnings per share for the three months ended March 31, 2010 and 2009. Earnings per share is computed by dividing net income available to common shareholders by the weighted average number of shares of common stock outstanding.The difference between common shares issued and basic average shares outstanding, for purposes of calculating basic earnings per share, is a result of subtracting unallocated employee stock ownership plan (“ESOP”) shares and unvested restricted stock shares.See Note 14 for further discussion of stock grants. 6 (Dollars in thousands, except share and per share amounts) Three Months Ended March 31, Basic and dilutedearnings per share: Net income $ $ Basic average common shares outstanding Effect of dilutive securities Dilutive average shares outstanding Net earnings per share: Basic $ $ Diluted $ $ For the three months ended March 31, 2010, there were 2,084,850 outstanding options and 390,500 restricted stock grants that were anti-dilutive.For the three months ended March 31, 2009, there were 1,697,500 outstanding options and 761,000 restricted stock grants that were anti-dilutive. NOTE 4 – INVESTMENT SECURITIES The amortized cost and estimated fair value of investments in debt and equity securities at March 31, 2010 and December 31, 2009 are as follows. Investment securities available for sale are summarized in the following table: (Dollars in thousands) March 31, 2010 Gross Gross Estimated Amortized Unrealized Unrealized Fair Cost Gains Losses Value Equity securities $ $ $
